Citation Nr: 0705198	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  99-01 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include delusional disorder, major depression 
with psychotic features, and schizophrenia.

2.  Entitlement to an increased rating for residuals of a 
crush injury to the right index finger, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from January to June 1985.

This matter comes to the Board of Veterans Appeals (Board) 
from a July 1998 rating decision of the Regional Office (RO) 
that denied the veteran's claim for service connection for 
carpal tunnel syndrome of the right hand and an increased 
rating for residuals of a crush injury to the right index 
finger.  The veteran perfected a timely appeal of this 
determination to the Board.

In August 2000, the Board denied the veteran's claim of 
entitlement to service connection for carpel tunnel syndrome 
and remanded the veteran's right index finger claim for 
further adjudication.  

In January 2003, the RO denied the veteran's claim of service 
connection for delusional disorder; major depression with 
psychotic features.  The veteran perfected a timely appeal of 
this determination to the Board.

In March 2005, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

In March 2005 and June 2006, the Board remanded this case for 
additional development and adjudication.  This having been 
completed, the matter is again before the Board.

In December 2006, the veteran submitted additional evidence 
accompanied by a waiver of RO consideration.  This evidence 
will be considered in evaluating the veteran's claim.  





FINDINGS OF FACT

1.  A psychiatric disability, to include delusional disorder, 
major depression with psychotic features, and/or 
schizophrenia, did not have its onset during service or 
within one year after service, nor is it secondary to a 
service-connected disorder.

2.  In December 2006, prior to the promulgation of a decision 
in the appeal, the veteran notified VA that he wished to 
withdraw his claim of entitlement to an increased rating for 
residuals of a crush injury to the right index finger.


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include delusional disorder, 
major depression with psychotic features, and schizophrenia, 
was not incurred in or aggravated by active military service, 
may not be presumed to have been incurred therein, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310(a) (2006) and as revised by 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) concerning the 
issue of entitlement to an increased rating for residuals of 
a crush injury to the right index finger have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in June 2006, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
including notice that a disability rating and effective date 
will be assigned if the claims are granted, and offered to 
assist him in obtaining any relevant evidence.  See also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
letter gave notice of what evidence the appellant needed to 
submit and what evidence VA would try to obtain.  The veteran 
was also invited to send additional evidence, and advised of 
the basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The veteran 
and his representative were provided with adequate notice of 
the evidence, which was not of record, that was necessary to 
substantiate the veteran's claims, and also of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decision in this case.  While this notice 
was not given prior to the first RO adjudication of the 
claims, the notice was provided by the RO prior to the 
November 2006 Supplemental Statement of the Case, and also 
prior to the transfer and certification of the veteran's case 
to the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
veteran and his representative have had time to consider the 
content of the notice and respond with any additional 
evidence or information relevant to the claims.  Based on the 
above, the Board concludes that any defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
To decide the appeal on these facts would not be prejudicial 
error to the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service private and VA treatment records, VA 
examination reports, and statements submitted by the veteran 
and his representative in support of the claims.  In 
addition, the Board notes that this matter has been 
previously remanded for additional development, to include 
affording the veteran an opportunity to be examined in 
connection with his claims. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection for a psychiatric 
disorder, to include delusional disorder and major depression 
with psychotic features.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, to include psychoses, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) and as revised by 71 Fed. 
Reg. 52744-52747 (final rule revising § 3.310 to conform to 
the Court's holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed with delusional 
disorder, paranoid,  major depressive disorder, and 
schizophrenia, paranoid type.  Therefore, although the Board 
has reviewed the lay and medical evidence in detail, the 
Board will focus its discussion on evidence that concerns 
whether the veteran's current disability is related to a 
disease or injury in service.  

In this case, the veteran contends that his psychiatric 
disability is related to his military service, and 
specifically to his service-connected right index finger 
disability.  Here, the Board notes that the record contains 
numerous conflicting and often confusing medical reports and 
opinions regarding the exact nature and etiology of the 
veteran's psychiatric disability.  The veteran asserts that 
his current condition is caused by, or is secondary to, his 
service-connected right index finger disability.  And it is 
clear from the record that this disability plays a key role 
in his delusional disorder.  The veteran, throughout the 
record and in numerous examinations, contends that a 
microchip was implanted in his hand during exploratory 
surgery on his right hand following the in-service accident 
for which he is service-connected.  He also contends that a 
communication device was put in right molar tooth area during 
a visit to the dentist in service.  He contends that the 
device sends signals to people hired by the Navy and that 
they can read his mind by receiving the signals.

When examining the veteran, an October 2001 VA examiner 
stated that the veteran showed no evidence of depression, but 
did have persecutory delusions about having some kind of 
computer chip implanted in him.  Because the veteran had a 
fixed delusional system regarding this injury, the examiner 
stated that it is as likely as not that the veteran's 
psychiatric condition is secondary to his service-connected 
injury to his right hand.  In December 2002, a clarifying 
opinion was then issued by a different examiner indicating 
that the veteran's condition is "related"  to his service-
connected injury.  This examiner appeared to base his opinion 
on a finding of depression, noting that the veteran may have 
an incremental decrease in his GAF score due to depression 
linked to his service-connected injury.  In addition, to 
these opinions, the veteran also submitted other opinions 
that indicate that his psychiatric condition and his right 
index finger injury may be interrelated.

In January 2003, another VA opinion was obtained that 
rejected any nexus between the veteran's service-connected 
right index finger injury and his delusional disorder.  This 
study was performed by the same examiner that offered the 
December 2002 opinion.  Here, the examiner stated that 
"[a]fter reviewing my records and the records of [the other 
VA examiner], it became quite clear that in my opinion his 
finger injury and subsequent surgery did not cause the 
veteran's psychiatric disability. .... It must be realized that 
Mr. Ford is suffering from a psychotic delusional disorder 
with depression and that he is not a fully credible 
historian.  It seems to be his opinion (not fact) that there 
is a relationship between his delusional disorder and his 
hand surgery which I frankly cannot agree with."  

Based on the foregoing, the Board found that the veteran 
should be afforded an additional thorough VA examination to 
determine the exact nature of any psychiatric condition that 
the veteran may have, and to determine if any presently 
existing psychiatric disorder is directly related to or had 
its onset during service or within one year of service; or if 
any presently existing psychiatric disorder is proximately 
due to or the result of his service-connected right index 
finger disability.  For purposes of this examination, the 
examiner was asked to clearly address whether the veteran's 
service-connected right index finger disability caused the 
veteran's delusional disorder and depression with psychotic 
features, or whether the veteran's psychiatric condition 
developed separately from this injury and then incorporated 
the right index finger injury into his delusion.  The 
examiner was asked to comment on the various opinions found 
in the veteran's claims file regarding the relationship 
between the veteran's delusions and his service-connected 
disability.
  
In November 2005, the veteran was afforded an additional VA 
examination in connection with his claim.  The examiner 
indicated that the veteran's claims file was available and 
reviewed in connection with his report.  The examiner noted 
the veteran's medical history in detail, to include the 
veteran's past psychiatric evaluations.  After examining the 
veteran, the examiner diagnosed the veteran with delusional 
disorder, paranoid, and major depressive disorder.  Regarding 
nexus to service or his service right index finger 
disability, the examiner stated that the veteran did not 
exhibit initial signs or manifestations of a delusional 
disorder or depression during service, and that a psychiatric 
examination in the military was apparently normal.  The 
examiner then noted that the veteran successfully completed 
vocational rehabilitation training for a six month period 
ending in February 1987, with no indications that he had 
difficulty doing this work.  The examiner also opined that 
the right index finger injury did not cause either the 
delusional disorder or the depression.  Rather, the veteran's 
psychiatric conditions developed separately from this injury.  
The examiner also indicated that the veteran's conditions 
were more likely related to the veteran's history of 
methamphetamine and marijuana abuse. In this regard, the 
examiner noted that methamphetamine and marijuana use has 
been known to cause psychoses, paranoia, and depression in 
the short term that can become permanent in some individuals.  
The examiner concluded by stating that it was less than a 50 
percent probability that the veteran's delusional disorder 
and depression were proximately due to or the result of the 
veteran's service-connected right index finger injury.  
Rather, the examiner indicated that the veteran's psychiatric 
conditions were likely the result of prior drug abuse.

The veteran's claims file also contains the report of a 
private physician dated in April 2006.  This physician 
indicated that his assessment was based on information 
obtained from the veteran during interviews and from written 
statements submitted by the veteran.  After examining the 
veteran and performing psychiatric testing, the veteran was 
diagnosed with schizophrenia, paranoid type, and depressive 
disorder NOS.  This physician then indicated that there 
appeared to be a greater that 50 percent likelihood that the 
veteran's decline in mental health began while he was in the 
military, based on his history and statements from the 
veteran's father, which consistently indicated normal 
functioning up until his service and significant decline 
since service.  The physician then expressed an additional 
opinion that there is less than a 50 percent chance that the 
veteran's mental illness was directly caused by the crush 
injury to the veteran's right hand.

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's current 
psychiatric condition had its onset in or is related to his 
service or a service-connected disability.  The veteran's 
medical records indicate no evidence of treatment for or 
diagnosis of a psychiatric condition in service or within one 
year of service.  In addition, the majority of those that 
have examined the veteran in connection with his claim have 
concluded that the veteran's condition was not caused by his 
service or his service connected right index finger injury.  
In this regard, the Board notes that the November 2005 VA 
examiner, that examined the veteran and his claims file, to 
include all prior examination reports and opinions, 
specifically concluded that there is no causal relationship 
between the veteran's psychiatric conditions and his service-
connected right index finger disability, and also concluded 
that there was no indication of disability in service or 
within one year after service.  Rather, this examiner 
indicated that the veteran's post-service history of drug use 
was the probable cause of his disorders.  Here, the Board 
notes that the April 2006 private physician indicated a 
positive nexus to service, on the basis of statements of the 
veteran and his father.  The Board notes, however, that this 
examiner did not have the benefit of reviewing the veteran's 
claims file or the other competing professional opinions when 
rendering his opinion.  As a result, the board places less 
weight on this examiner's opinion.  See Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir.1999) 
(unpublished decision), cert. denied 120 S.Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rationale basis for doing so is 
given).

While the veteran may feel that his condition is related to 
his service, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The medical evidence is 
against a finding linking the veteran's current psychiatric 
conditions to his active duty service or his service-
connected right index finger disability.  Accordingly, 
entitlement to service connection for a psychiatric 
disability, to include delusional disorder, major depression 
with psychotic features, and schizophrenia, must therefore be 
denied.  

III.  Entitlement to an increased rating for residuals of a 
crush injury to the right index finger, currently evaluated 
as 10 percent disabling.
 
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20. 204 (2005).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2005).  In this case, the record indicates 
that in December 2006, the appellant withdrew his appeal for 
an increased rating for residuals of a crush injury to the 
right index finger, stating that he wished to discontinue the 
claim until after surgery on his hand.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this claim, and it is dismissed.


ORDER

1.  Service connection for a psychiatric disorder, to include 
delusional disorder, major depression with psychotic 
features, and schizophrenia, is denied.

2.  The appeal concerning entitlement to an increased rating 
for residuals of a crush injury to the right index finger is 
dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


